 



EXHIBIT 10.1
Annual compensation for non-employee directors(4):

         
Board member annual retainer — cash(1):
  $ 50,000  
Board member annual retainer — value in restricted stock units(2):
  $ 60,000  
Committee Chairperson annual cash retainer(1):
  $ 15,000  
Board member annual stock option grant value(3):
  $ 60,000  
New member one-time stock option grant value (upon election):
  $ 35,000  

 

(1)   Payable in equal semi-annual installments on the first business day in
March and July each year. Cash may be deferred into The Dun & Bradstreet
Corporation Non-employee Directors’ Deferred Compensation Plan (As Amended and
Restated effective December 6, 2005) (the “Plan”). Any cash deferred into the
Dun & Bradstreet common stock fund under the Plan receives a ten percent premium
and may not be reallocated under the Plan for a period of three years after the
initial deferral of such amount.   (2)   Granted in equal semi-annual
installments on the first business day in March and July each year. Represents
the right to receive shares of our common stock on the earlier of the third
anniversary of the date of grant and the date on which the director ceases to
perform services as a director. Restricted share units may be deferred pursuant
to the terms of the applicable Restricted Share Unit Award Agreement.   (3)  
Vesting requirements are determined by the Board of Directors. Currently, stock
options vest 100 percent one year after the date of grant in accordance with the
terms of the 2000 Dun & Bradstreet Corporation Non-employee Directors’ Stock
Incentive Plan.   (4)   Non-employee directors are also provided certain other
benefits by us during their tenure on the Board of Directors, including
reimbursement for reasonable Company-related travel and other expenses,
including continuing education courses; travel accident insurance when traveling
on Company business and participation in the Company’s charitable matching gift
program to a maximum of $4,000 per calendar year.

